 In the Matter of SOUTH TEXAS COACHES, INC., NORTH TEXAS COACHCOMPANY, A CORPORATION,ROBERSON Bus LINES,INC.,WICHITAFALLS Bus COMPANY,A CORPORATION,FORTWORTH-CORSICANA-MEXIA COACHES,INC.,R.C.BOWEN, TRUSTEE,BOWEN MOTORCOACHES, A CORPORATION,AND R.C.BOWEN, INDIVIDUALLY,andBROTHERHOOD OF RAILROAD TRAINMEN AND AMALGAMATED ASSOCIA-TION OF STREET,ELECTRIC RAILWAY & MOTOR COACH EMPLOYEES OFAMERICA, DIVISION No. 1142, PARTY TO THE CONTRACTIn the Matter of SOUTH TEXAS COACHES, INC., NORTH TEXAS COACHCOMPANY, A CORPORATION,ROBERSON Bus LINES,INC.,WICHITAFALLS Bus COMPANY, A CORPORATION,FORTWORTH-CORSICANA-MEXIA COACHES,INC.,R.C.BOWEN, TRUSTEE,BOWEN MOTORCOACHES, A CORPORATION,AND R.C.BOWEN, INDIVIDUALLY,andBROTHERHOOD OF RAILROAD TRAINMENCases Nos. C-1385 and R-1373, respectively.-Decided March 30,1940Motor BusTransportation Industry-Interference,Restraint,and Coercion:anti-union statements;company-favored union : indicating preference for oneunion rather than another;encouraging employees to join; permittingorganizing on company property;recognition of,while refusing recognitionto rivalunder similar circumstances;executing contractwith-Remedial Order:employer ordered to withdraw recognition from, unless and until certified bytheBoard,and to cease enforcing or attempting to enforce contract withfavored labor organization ; (Leiserson,dissenting)under circumstances ofcase contracts should not be setaside-Company-DominatedUnion:charges of,notsustained-Discrimination:charges of,not sustained-CollectiveBargain-inq:charges of refusal,notsustained-Investigation of Representatives:con-troversy concerning representation of employees:controversy concerning unit;contractswith favored labor organization,no barto-Unit Appropriate forCollective Bargaining:considerations evenly balanced;desire of employees de-cisive; determination of dependent upon results of elections-ElectionsOrdered:tobe conducted when circumstances permit free choice of representativesunaffected by unfair laborpractices.Mr. A. B. MartinandMr. E. P. Davis,for the Board.Mueller di Mueller,byMr. Karl H. MuellerandMr. T. S. Ch,risto-pTzer,of Fort Worth, Tex., for the respondents.Mr.TV.P. Nutter,of KansasCity, Mo.,Mr. J. T. Ch,oyceof Hous-ton, Tex., andMr. L. A. Fennell,of Dallas, Tex., for the Brotherhood.Dwvall & Green,byHomer B. Green,of Fort Worth, Tex.; for theAmalgamated.Mr. Emanuel Butter,of counselto the Board.22 N. L.R. B., No. 23.502 SOUTH TEXAS COACHES, INC.DECISIONORDERANDDIRECTION OF ELECTIONS503STATEMENT OF THE CASEUpon charges and amended charges duly filed by Brotherhood ofRailroad Trainmen, herein called the Brotherhood, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, Texas) issued itscomplaint datedMarch 17, 1938, an amended complaint' datedDecember 5, 1938, and an amended complaint dated April 12, 1939,against South Texas Coaches, Inc., herein called the South Texas,,North Texas Coach Company, a Corporation, herein called the NorthTexas, Roberson Bus Lines; Inc., herein called the Roberson Lines,,Wichita Falls Bus Company, a Corporation, herein called theWichita Falls, Fort Worth-Corsicana Mexia Coaches, Inc., hereincalled the Fort Worth, R. C. Bowen, Trustee, herein called Bowen,Trustee, Bowen Motor Coaches, a Corporation, herein called BowenMotor, and R. C. Bowen, Individually, herein called Bowen, andherein collectively called the respondents, all of Fort Worth, Texas,alleging that' the said respondents had engaged in unfair--laborpractices affecting commerce within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.The amendedcomplaint accompanied by notice of hearing thereon was duly servedupon the respondents, the Brotherhood, and upon AmalgamatedAssociation of Street, Electric Railway & Motor Coach Employeesof America, Division No. 1142, herein called the Amalgamated, alabor organization, party to a contract with the respondents.Amotion by the Amalgamated to intervene in the proceedings wasgranted by the Regional Director.The amended do'rhplaint alleged, in substance, that the respondentsSouth Texas, North Texas, Roberson Lines, Wichita Falls, and FortWorth, prior to January 1, 1938, were operated under the directionand control of respondent Bowen, president of all the respondentcorporations and virtually their sole stockholder, as an integratedbus-transportation system under the trade name of Bowen MotorCoaches; that on January 1, 1938, respondents South Texas, NorthTexas, Roberson Lines, and Wichita Falls were consolidated to form'The original complaint and the first amended complaint named as recnondents Bo enMotor Coaches and Fort Worth-Corsicana-Mexia Coaches,Inc., only 504DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent BowenMotor, a newlyformedcorporation; that onJanuary 9,1939, respondent FortWorth wasmergedwith BowenMotor and the Fort Worth was dissolved;thatsince the consolida-tion and merger,respondent Bowen Motor has continuouslyengagedin the transportation for hireof passengersand propertyby motorbuses, operating the lures andpropertytheretofore owned andoperated by respondentsSouth Texas, North Texas,Roberson Lines,Wichita Falls, and Fort Worth.With respect to the unfair labor practices,the amended complaintalleged, in substance,that(1)on or about June 8, 1937,the re-spgiidents South Texas, NorthTexas,Roberson Lines,Wichita Falls,FortWorth, Bowen,Trustee, and Bowen,sponsored,fostered, andencouraged membership in a labor organization of their employeesknown as Bowen Employees'Union,herein called the B. E. U.; (2)on or about August 5, 1937,respondents South Texas and Bowendemoted Lee Wooding from a position as a bus operator to that ofmechanic'shelper and thereafter the respondents South Texas,Bowen Motor, and Bowen refused to reinstate Wooding to his formerposition,for the reason that he joined and assisted the Brotherhood;(3) on or about May 30, 1937,and at all times thereafter,the re-spondents refused to bargain collectivelywith theBrotherhood asrepresentative of the respondents'employees in an appropriate unitfor the purpo' ses of collective bargainingconsistingof their busoperators;and'(4)by the above acts, by causing the dissolution ofthe B.E. U. on or about June 11, 1937,and thereafter sponsoringthe Amalgamated,by entering into collectivebargainingcontractswith the Amalgamated as the exclusive representative of the re-spondents'employees,by encouraging membership in the Amalga-mated and discouraging membership in the Brotherhood, and byother acts,the respondents interfered with, restrained,and coercedtheir employees in the exercise of their rights guaranteed in Section7 of the Act.The respondents thereafter filed their answers to the amendedcomplaint denying the material allegations thereof concerning theunfair'labor"practices.With the exception of respondent BowenMotor, the respondent corporations also allege in their answer thateach has been dissolved by law and since such dissolution has nottransacted or conducted any business.2The answer of Bowen deniedthat he, either as Trustee or individually,is or was the employer ofany of the employees of the respondent corporations.The Amalga-mated also filed an answer.2With respect to the dissolved coiporations the answer was filed by Temple Bowen,"former director acting for himself as such and for and on behalf of the directors of eachof said respondents " SOUTH TEXAS COACHES, INC.505On January 24, 1938, March 19, 1938, and April 4, 1939, respec-tively, the Brotherhood filed with the Regional Director a petitionand amended petitions, alleging that a question affecting commercehad arisen concerning the representation of employees of the re-spondents and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.On January 28,1938, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered the Regional Direc-tor to conduct an investigation and to provide for an appropriatehearing upon due notice and, pursuant to Article II, Section 37(b), and Article III, Section 10 (c) (2), of said Rules and Regula-tions, ordered the representation proceeding and the complaint pro-ceeding consolidated for purposes of hearing and that one recordof the hearing be made.On March 22 and April 12, 1938, amendedorders of consolidation were issued by the Board.Pursuant to notice duly served upon all parties, a hearing was heldin Fort Forth, Texas, from April 20 to May 6, 1939, before James C.Batten, the Trial Examiner duly designated by the Board. TheBoard, the respondents, and the Amalgamated were represented bycounsel; the Brotherhood by its representatives.All participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the opening of the hearing, the Amalgamated moved for leaveto intervene in the representation and in the complaint proceedings.The Trial Examiner granted this notion.At the close of theBoard's case, the Trial Examiner granted the respondents' motionto dismiss that portion of the complaint which alleged that the re-spondents South Texas, North Texas, Roberson Lines, Wichita Falls,FortWorth, Bowen, Trustee, and Bowen had sponsored, fostered,and encouraged membership in the B. E. U. For the reasonsstated below, in Section III, B, the ruling is hereby affirmed.Atthe close of the Board's case, motions by the respondents Bowen,Trustee, and Bowen to dismiss the complaint as to them weregranted by the Trial Examiner.At the close of the Board's caseand at the conclusion of the entire case the respondents and theAmalgamated moved to dismiss the entire complaint.These mo=tions were denied by the Trial Examiner.During the hearing andin his Intermediate Report thereafter filed, the Trial Examinermade a number of other rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to consent of all parties and instructions of the TrialExaminer, the deposition of one witness, Jack Curry, was taken onMay 8, 1939.The deposition is hereby made part of the record ofthese proceedings.On October 6, 1939, the Trial Examiner filed his IntermediateIntermediate Report, the Trial Examiner granted a motion of therespondents to dismiss that portion of the complaint which allegedthat Lee Wooding was demoted because of union activities. Forthe reasons set forth below, in Section III, C, the ruling of the TrialExaminer is hereby affirmed. The Trial Examiner, in his Inter-mediate Report, further found that the respondents had engaged inand were engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the Act.On November 4 and 6, 1939, respectively, exceptions to the Inter-mediate Report were filed by the respondent Bowen Motor, theBrotherhood, and the Amalgamated.Pursuant to leave grantedby'the' Board,'briefs were also filed by the respondent Bowen Motorand the Amalgamated on November 7 and 8, 1939, respectively.On December 12, 1939, pursuant to request therefor by the respond-ents and notice thereof to all parties, a hearing was had before theBoard in Washington, D. C., for the purpose of oral argument.Counsel for the respondents and a representative of the Brother-hood appeared and participated therein.The Board has considered the exceptions to the IntermediateReport and, except as they are consistent with the findings, con-clusions, and order set forth below, finds no merit in them.Upon the entire record in this consolidated proceeding, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondents South Texas Coaches, Inc., North Texas CoachCompany, a Corporation, Roberson Bus Lines, Inc., and WichitaFalls Bus Company, a Corporation, prior to December 31, 1937, andFort Worth-Corsicana-Mexia Coaches, Inc., prior to January 9, 1939,were Texas corporations having their principal offices in Fort Worth,Texas.The respondent R. C. Bowen, prior to May 1, 1937, andthereafter, was president of all the respondent corporations and theowner of virtually all the capital stock thereof.The respondentR. C. Bowen, Trustee, held in trust for the South Texas certaincertificates of convenience and necessity as well as certain stocks ofthe other respondent corporations. SOUTH TEXAS COACHES, INC.507Prior to January 1, 1938, the respondents South Texas, NorthTexas, Roberson Lines,Wichita Falls, and Fort Worth were en-gaged in the motor-bus industry in the State of Texas, transportingfor hire persons and property to and from the cities of Amarillo,Wichita Falls, Fort Worth, Dallas, Houston, Austin, Victoria, CorpusChristi, San Antonio, San Angelo and intermediate points, as anintegrated bus-transportation system, using the trade names "Bowen,""aBowen line," and "Bowen Motor Coaches." The corporationscoordinated their services with respect to schedules and interchangeof passengers and occasionally exchanged their employees and buses.The offices of said corporations were situated in the same buildingin the city of Fort Worth, Texas.On May 1, 1937, South Texas, North Texas, Roberson Lutes,Wichita Falls, and Bowen, Trustee, filed with the Interstate Com-merce Commission an application, under Section 213 of the UnitedStatesMotor Carrier Act, to consolidate the properties of said cor-porations into a new Texas corporation to be organized and knownas Bowen Motor Coaches, a Corporation.Pursuant to proceedingsthereafter had before the Secretary of State of the State of Texasand pursuant to order of the Interstate Commerce Commission 3such a consolidation was affected on December 31, 1937, and SouthTexas, North Texas, Roberson Lines, and Wichita Falls were dis-solved as of that date.On the same date, the respondent BowenMotor was organized as a Texas corporation.'On January 9, 1939, the respondent Fort Worth was merged withthe respondent Bowen Motor and the former was duly dissolvedby the filing of an application for dissolution with the Secretaryof State of the State of Texas.The respondent Bowen Motor ac-quired the property of the respondent Fort Worth.When the respondent Bowen Motor began its operations, it em-ployed the bus operators, mechanics, maintenance and service em-ployees, and clerical staff theretofore employed by the respondentsSouth Texas, North Texas, Roberson Lines, and Wichita Falls, andconducted its motor-bus operations on the same routes theretoforefollowed by the dissolved corporations.s The recommendation and report of the Interstate Commerce Commission upon whichits order was based, stated,inter alia,as follows :It is proposed to eliminate the expense incident to the maintenance of separatecorporate organizations by transferring the assets of the consolidating companiesto the proposed new corporation,Bowen Motor Coaches,which will also assumetheir liabilities,cancelling their outstanding stock,dissolving them,and issuingstock in the new corporation to replace stock in the old companies4The respondent Bowen Motor filed with the Secretary of State of the State of Texasan accompanying affidavit to its charter,which in substance recited that the transfer ofthe properties of the dissolved corporationswas effected in accordance with the InterstateCommerce Commission order. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent Bowen owns all the capital stock of the respondentBowen Motor with the exception of two qualifying shares.The dissolved respondent corporations maintained, and the re-spondent Bowen Motor maintains, regular connections for the ex-change of passengers with other bus companies engaged in inter-state transportation and operates privately chartered buses frompoints in Texas to points in other States.Bowen Motor maintainsapproximately the same connections with interstate bus companiesas were formerly maintained by the other respondent corporations.During the year 1938 the respondent Bowen Motor operated itsbuses a total of 7,296,245 miles transporting 1,116,557 passengers.5Approximately 7 or 8 per cent of the passengers transported by therespondent Bowen Motor were moving in interstate commerce.Therespondents were and are subject to the United States Motor CarrierAct of 1935.6We find that the respondents are engaged in traffic, commerce, andtransportation among the several States and that its bus operators,mechanics, shop and service employees, and dispatchers are directlyengaged in such traffic, commerce, and transportation.II.THE ORGANIZATIONS INVOLVEDBrotherhood of Railroad Trainmen is a labor organization ad-mitting to its membership bus operators employed by the respondents.Amalgamated Association of Street, Electric Railway & MotorCoach Employees of America, Division No. 1142, is a labor organ-ization,' affiliated with the American Federation of Labor, admittingto its membership the respondents' bus operators, mechanics, shopand service employees, and dispatchers.Bowen Employees' Union was a labor organization admitting toitsmembership bus operators employed by the respondents.III.THE UNFAIR LABOR PRACTICESA. Chronology of events; interference, restraint, and coercionOn May 20, 1937, the Brotherhood began a membership campaignamong the respondents' bus operators. Immediately upon the startof the Brotherhood's organizing, three of the respondents' employees,J.R. Rainbolt, Hale, and McGinnis began to organize the B. E. U.6These figures include bus miles operated and passengers transported in December 1938on routes then belonging to the Fort worthFor the first 11 months of 1938, the Fortworth operated 158,520 bus miles and transported 18,218 passengers.9The application of the respondent corporations to the Interstate Commerce Commissionto effect the above-mentioned consolidations sets forth,inter alga,the following :All of the applicants herein are engaged in transportation by motor carrier ininterstate or foreign commerce and have been so engaged since long prior to June 1,1935 SOUTH TEXAS COACHES, INC.509and solicited applications for membership therein.Rainbolt andHale devoted their full time to this work, taking leaves of absencefrom the respondent's employ without pay.On May 30, by which time 70 of the respondents' 95 bus operatorshad applied for membership in the Brotherhood and authorized itto represent them for the purposes of collective bargaining, L. A.Fennell, J. T. Choyce, and Robinson, Brotherhood organizers, re-quested Bowen to check the authorizations and sign a letter recog-nizing the Brotherhood as the sole collective bargaining representa-tive of the respondents' bus operators.Bowen stated that he wouldcommunicate with the Brotherhood after consulting his lawyers,as he could not comply with the Brotherhood's requests until he hadconsulted them.According to the testimony of Fennell and Choyce, Bowen alsostated, at this conference, that "I can't sleep myself just to think myboys would . . . turn their backs against me when I have done somuch for them . . . I have bought shoes for those boys, those chil-dren, I've paid their doctor bills and hospital bills . . ."; that he wasconfused and was unable to determine what to do; and that "I seeby one of the letters you put out you got $14,000,000, that is enoughmoney to break anybody." Bowen at the hearing denied havingmade the first two of these statements.We find it unnecessary toresolve this conflict in the evidence.Bowen's statement regardingthe $14,000,000 undenied by him, and which we find he made, is suf-ficient to indicate his attitude of opposition to the Brotherhood.On June 2 Bowen wrote a letter to the Brotherhood, quoting sev-eral sections of the Act and stating,inter alia:It occurs to me that before I can safely negotiate, the follow-ing things must be determined :(a) It should be determined whether Bowen Motor Coachescome within the provisions of the Wagner Act,(b)The Labor Board should determine and announce theunit appropriate for bargaining purposes, and(c) I must be furnished satisfactory evidence that you havebeen lawfully designated and selected by the majority of an ap-propriate unit to represent such unit in the matter of collectivebargaining, in respect to rates of pay, wages, hours of employ-ment or other conditions of employment.I shall be glad to talk with you gentlemen at any time but notfor the purpose of negotiating with you until the preliminariesabove referred to have been definitely and lawfully determined.At about this time, Rainbolt and Hale, on behalf of the B. E. U.,retained an attorney, Joe Spurlock, who, on June 7, wrote to Bowenadvising him that the B. E. U. represented a majority of the re- 510DECISIONSOF NATIONALLABOR RELATIONS BOARDspondents' bus operators and requesting recognition as the sole col-lective bargaining agency for the bus operators.On June 10 Bowenreplied to Spurlock by a letter similar to the one he had written tothe Brotherhood on June 2, 1937.At the hearing, Rainbolt admitted that the B. E. U. at no timerepresented a majority of the respondents' bus operators and thatSpurlock's majority claim of June 7 was merely "a bluff."The or-ganization of the B. E. U. was never perfected and shortly after re-questing recognition of the respondents went out of existence.On or about June 10, 1937, Robertson, an Amalgamated organ-izer, enrolled Rainbolt and Hale as Amalgamated members.Theythen became organizers for the Amalgamated, on leaves of absencefrom the respondents' employ without pay.On June 16 the Amal-gamated local was chartered and Rainbolt shortly thereafter becameitspresident.During July and August, Rainbolt and Hale circu-lated among the Brotherhood members membership withdrawalblanks and procured the withdrawal of 60 members therefrom.On or about July 15, the Amalgamated presented to Bowen pe-titions signed by 94 of the respondents' approximately 164 bus oper-ators,mechanics, service and shop employees, and dispatchers, desig-nating the Amalgamated as their collective bargaining representa-tive.Bowen, after checking the signatures on the petitions, advisedthe Amalgamated that he would grant it recognition.On August 17,1937, an agreement providing for recognition of the Amalgamatedas exclusive representative of the respondents' bus operators, me-chanics, service employees, and dispatchers, was entered into be-tween the respondent corporations and the Amalgamated.At thattime, the Amalgamated claimed to represent 55, a majority, of therespondents' bus operators, and 40, a majority, of the respondents'mechanics and dispatchers.A supplemental contract renewable fromyear to year in the absence of notice of cancellation, was entered intobetween the respondents and the Amalgamated on February 16, 1938.Bowen testified that when he granted the Amalgamated exclusiverecognition, he did not inquire whether the Brotherhood was still or-ganizing the respondents' bus operators.He also testified that theAmalgamated had "raised the issue that regardless of whichever wasthe appropriate unit, they had both mechanics and drivers, and theywas it, because they were, so that regardless of how it was defined,they were it," and that he had discussed the question of appropriateunit with his attorneys and then entered into the contract with theAmalgamated because, since it represented both the respondents' busoperators and the mechanics, "the law compelled [him] to do that."It thus. appears that the respondents granted the Amalgamatedrecognition as the exclusive collective bargaining representative of SOUTH TEXAS COACHES, INC.511;their employees in a unit claiiiied by the Amalgamated to be ap-propriate although, because of their expressed doubts as to theapplicability of the Act to the respondents, the question of appro-priate unit, and the question of proof of majority representation,they had but a few weeks earlier refused to recognize the Brother-hood and such refusal had, prior to the respondents' recognitionof the Amalgamated, resulted in the Brotherhood's filing chargesherein, alleging,inter alia,a violation. by the respondents of Section-8 (5) of the Act.By other acts, also, the respondents indicated to their employeestheir preference for the Amalgamated rather than the Brotherhood.F. J. Woodring, one of respondents' bus operators, testified that inJune or July 1937, George Willis, a, South Texas division superizi-tendent, said to him, in reply to Woodring's statement that he wasunable to decide whether or not to resign from the Brotherhood,"You'd just as well go ahead and join the Amalgamated because Mr.Bowen is not going to accept the B. of R. T." Although Willis deniedmaking this statement, we believeWoodring's testimony as beingin accord with Bowen's actions in the mai ter, and find that Willismade the statement attributed to him.F.E. Riley, another of the respondents' bus operators, testifiedthat in July 1937 while seated in one of the respondents' buses,William M. Rush, another bus operator, in Willis' presence, urgedhim to join the Amalgamated, and told him that if he did so,approximately 25 or 30 other bus operators would do likewise.Ac-cording to Riley, Rush then asked Willis to affirm this statementandWillis said that Rush's statement was true.While, at thehearing,Rush denied making such a statement to Riley, Willisdid not deny the incident but testified that he did not remember itbut that he "might have said that . . . if I was on the bus . . .not thinking what I was saying . . ." In view of Willis' failureto controvert Riley's testimony, we find that Willis did encourageRiley's joining the Amalgamated.A. J. Owens, a bus operator no longer in the respondents' employat the time of the hearing, who, prior to his leaving the respondents'service was an Amalgamated member, testified that at the close ofa safety meeting attended by 12 or 14 bus operators in the respond-ents'garage at Wichita Falls, Texas, Merrell, the Wichita Fallsdivision superintendent who had conducted the meeting, told thosepresent that Rainbolt desired to address them.Rainbolt was thenon leave of absence from his duties with the respondent, organizingfor the Amalgamated.According to Owens, Rainbolt then came into the meeting, as Merrell left, and sought to enroll the operatorsin the Amalgamated.Merrell, at the hearing, denied having advisedthe men that Rainbolt wished to talk to them.He admitted, how- 5512DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, that he had seen Rainbolt, who was not a bus operator inMerrell's division, in, Wichita Falls at the time.Rainbolt deniedthat Merrell had given him permission to speak at the meeting butadmitted speaking there and at other meetings of the respondents'bus operators, all of which were held, as was the Wichita Fallsmeeting, on the respondents' property. It is clear that the respond-ents knew that Rainbolt was engaged in Amalgamated organizationalactivities.It is also clear that the respondents at least tacitly per-mitted Rainbolt to engage in such activities on their property andatmeetings of their employees called for the respondents' purposes.Owens also testified that on September 15, 1937, Merrell had statedto him, that while he [Merrell] had no right to advise him, Bowenwould not deal with the Brotherhood and that it would be best forOwens to join the Amalgamated.While Merrell denied makingsuch a statement to Owens, we accept as true Owens' testimony sinceit is consistent with the respondents' prior acts of granting exclu-sive recognition to the Amalgamated while refusing such recognitionto the Brotherhood in the absence of Board certification.We find that the respondents, by (1) granting exclusive recogni-tion to the Amalgamated while refusing such recognition to theBrotherhood in the absence of determination of questions of ap-plicability of the Act to the respondents, appropriate unit, and ma-jority representation and in face of pending charges of the respond-ents' violation of Section 8 (5) of the Act; (2) granting organiza-tional facilities to the Amalgamated while discouraging membershipin the Brotherhood; and (3) the statements of its supervisory em-ployees, set forth above, interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section7 of the Act.We further find that the contract between the respondents andthe Amalgamated, entered into on August 17, 1937, and the sup-plemental contract entered into on February 16, 1938, were not theresult of collective bargaining between the respondents and the freelydesignated representatives of their employees, but were executed bythe respondents to discourage membership in the Brotherhood andencourage membership in the Amalgamated, and that the respond-ents, by entering into said contracts, interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.We find that the respondents' conduct described above tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce. SOUTH TEXAS COACHES, INC.513B. The respondents'alleged,domination of the B. E. U.That portion of the amended complaint which alleges that therespondents sponsored,fostered,and encouraged membership in theB. E. U. was,upon motion of the respondents and the Amalgamated,dismissed by the Trial Examiner at the hearing.The Brotherhoodhas excepted to such dismissal.We have, in Section III, A,above, discussed substantially all theevidence introduced at the hearing concerning the organization of theB. E. U. Twenty-six of the respondents'bus operators,in the periodfrom May 26 to June 9, 1937,signed applications for membership inthe B.E. U.No initiation fees or dues therein were ever collected, noconstitution or bylaws were adopted, and no meetings were ever held.With the exception of obtaining membership applications and hav-ing Spurlock send a letter to Bowen demanding recognition, therewas no activity on the part of the B. E. U.When, on or aboutJune 10, Rainbolt and Hale joined the Amalgamated,all the otherB. E. U. members did likewise and the B. E. U. thereupon went outof existence.There is no evidence establishing any connection be-tween the respondents and the organization of the B. E. U.Underthese circumstances,we do not find that the respondents sponsored,fostered,or encouraged membership in the B. E. U.C. The alleged discriminatory demotionThe amended complaint alleges thaton or aboutAugust 5, 1937,the respondentsdemoted and transferredLeeWooding, a bus op-erator, to a position as mechanic'shelper, and thereafterrefusedto reinstate him to his formerposition, for the reason that he joinedand assisted the Brotherhood.The TrialExaminer,in his Inter-mediate Report, dismissedthat portion of the amendedcomplaintand theBrotherhood has exceptedto the dismissal.On August 1, 1937, Wooding leftHouston at 1:15 a.in.driving abus with passengerson theHouston-CorpusChristi run.Approxi-mately 20 miles outside of Houston, the bus motorcaught fire, resultingin approximately$600 damage thereto.On August8, after the re-spondents had investigated the cause and extentof the damage, theydemoted Woodingto a position as mechanic's helper.At the hearing Wooding testified that he had noticed that the busmotor was not running smoothlybut that hedid not stop the busimmediately,intending to coast intothe next town, which was but ashort distance away.While coasting,Wooding was advised by apassing truckdriver thatthe rear endof the bus, where the motorwas located,was onfire.Therespondentsclaim that Wooding's fail-ure to stop the bus as soon as henoticed themotor troublecaused the,fire. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDWooding extinguished the fire.There is a conflict in the evidenceas to whether he thereafter poured coldwater onto the hot motor,causing its cylinder block to crack beyond repair and thus creatingfurther damage.There is also a conflict as to whether it signal, in-tended to warn the bus driver of the overheating of the motor, was inworking condition at the time of the fire.We do not find it necessaryto resolve these conflicts since it appears that, after a thorough investi-gation of the accident,the respondents concluded that the excessivedamage, if not the fire itself, was due to Woodmg's negligence and,after first deciding to lay off Wooding,demoted him to a shop posi-tion temporarily,,until"he has proper knowledge of our equipmentto successfully operate same correctly and without abuse." 7Wooding had joined the Brotherhood on May 21, 1937,and waselected "past president,"convention delegate,and inner doorman.Hewore a Brotherhood button at all tinges after becoming a member.While the respondents'motive in demoting Wooding is not entirelyfree from doubt, the evidence as a whole does not convince us thatWooding was discrimnatorily demoted or thereafter refused rein-statement because of his union membership or activity.We find thatthe respondents did not discriminatorily demote or refuse reinstate-ment to Wooding to discourage membership in the Brotherhood orin any other labor organization.D. The alleged refusal to bargain collectivelyAs stated in Section III, A, above, on May 30, 1937, the Brotherhoodrequested of the respondents recognition as the exclusive collectivebargaining representative of the respondents' bus operators.At thattime, the Brotherhood represented 70 of the respondents' 95 bus oper-ators and offered in proof of this to present written authorizationsto the respondents upon their agreeing in writing to grant exclusiverecognition upon such proof being made.The respondents, however,before checking the authorizations, sought the advice of counsel andthereafter advised the Brotherhood that they would not negotiate withrepresentation were determined by the Board.The Brotherhood didnot thereafter seek to negotiate with the respondents.In these factswe do not find a refusal to bargain collectively, within the meaningof the Act.7Between August S. 10 17. the date of his demotion, and the date of the hearing herein,Wooding spent approximatelyhalf of his time opetating the respondents' buses on tem-porary assignment,At the oral argument before the Board, counsel for the respondentsstated and it was not denied by the Brotheihood representative who s as present, that onJuly 4. 19;9 Wooding as remifated by the respondents to his formes position as a busoperator. SOUTH TEXAS COACHES, INC.IV.THE REMEDY515All the respondent corporations except the respondent BowenMotor are now dissolved.The respondent Bowen Motor succeededto all the property, equipment, and other assets of the other respond-ent corporations and assumed, with notice of this proceeding, alltheir obligations and indebtedness.The ownership, management,business operations, physical equipment, and employees of the dis-solved respondent corporations, upon the afore-mentioned consolida-tion and merger," became the ownership, management, businessoperations, physical equipment, and employees of Bowen Motor.We find that the respondent Bowen Motor is the successor of thedissolved respondent corporations and that as such successor itstands in the place of its predecessors for the purposes of this pro-ceeding.A charge was filed against the respondent Bowen Motor;itwas made a party to the proceeding; and it appeared at the hear-ing and defended.We may, therefore, issue an order directlyagainst the respondent Bowen Motor.Having found that the respondents interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act, we shall order the respondent Bowen Motorto cease and desist therefrom and to take certain affirmative actionwhich we find will effectuate the policies of the Act.We have found that the respondents aided, encouraged, and as-sisted the Amalgamated by unfair labor practices. In order torestore thestatus quoand to permit the employees full freedom inself-organization,without hindrance by reason of the respondents'unfair labor practices, we shall order the respondent Bowen Motor towithdraw recognition from the Amalgamated as the exclusive repre-sentative of the respondent's employees for the purposes of collectivebargaining, unless and until the Amalgamated shall have been certi-fied as such by the Board.9In addition, we have found that the contract and supplementalcontract granted to the Amalgamated by the respondents were partof the respondents' unlawful campaign of encouraging membershipin and rendering assistance to the Amalgamated, while discouragingmembership in the Brotherhood.We shall order the respondentBowen Motor to cease and desist from enforcing or attempting toenforce the contract entered into on August 17, 1937, and the sup-plemental contract entered into on February 16, 1938, as well as anyS See Section1,above.0SeeMonticelloManufact wwig CorporationandSteelWorkers Oiganiz:ng Committee,No2085Affiliatedpith the Committee for Induvtrial Orq[umizatlon, 17 NL R B1091;Matter of MtVernonCapManufactumiq Cmmpt,n0. a emporatmon,andLocal LodgeNo156. AmalgamatedAssociationof Iron, Steel and Tin Woml.eis of North America, etc,11 N L. R B 500 516DECISIONSOF NATIONALLABOR RELATIONS BOARDextension, renewal, modification, or supplement thereof, and anysuperseding contract which may now be in force, without prejudice,however, to the assertion by the employees of any legal rights theymay have acquired under such contracts.'°Since we have found that the respondents did not discriminatorilydemote or refuse reinstatement to Wooding, did not sponsor, foster,or encourage membership in the B. E. U., and did not refuse tobargain collectively with the Brotherhood, we shall dismiss thoseportions of the complaint which allege that the respondents engagedin said unfair labor practices.-V. THE QUESTION CONCERNING REPRESENTATIONThe Brotherhood claims that it represents a majority of the re-spondents' employees in an appropriate unit consisting of the re-spondents' bus operators.The Amalgamated claims that it repre-sents a majority of the respondents' bus operators, mechanics, shopand service employees, and dispatchers.As stated above, in 1937, when the Brotherhood sought from therespondents exclusive recognition for the purposes of collective bar-gaining, it was refused such recognition until the questions of juris-diction, appropriate unit, and majority representation were deter-mined by the Board. Thereafter the respondents entered into anagreement with the Amalgamated as the exclusive collective bargain-ing representative of the respondents' employees in a unit differentfrom that claimed by the Brotherhood to be appropriate.We havefound above that the respondents, by entering into that contractand into the supplemental contract of February 16, 1938, engagedin an unfair labor practice.We find that neither the original northe supplemental contract operates as a bar to a determination ofrepresentatives for the purposes of collective bargaining.We find that a question has arisen concerning representation ofthe employees of Bowen Motor 11 and that such question tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.VI.THE APPROPRIATE UNITThe Brotherhood contends that the bus operators employed bythe respondents constitute an appropriate unit.The Amalgamated10 SeeNational LicoriceCov.NL.R B,309 U S 350, affirming as modified 104F (2d) 655 (C C A 2),enforcing as modifiedMatter of National Licorice CompanyandBakery and Confectionei yWorkers International Union of America,Local Union 1,05,Caeater NewYork and Vicinity,7 NI,R B 547.11See SectionIV, above SOUTH TEXAS COACHES, INC.517claims that the appropriate unit consists of the bus operators plusthe mechanics, shop and service employees,and dispatchers 12Bowen Motor employs 99 bus operators,4 or 5 student operators,34 mechanics,8 greasers,13 porters,2 painters,7 carpenters, and 28clerical employees.Bowen Motor operates its bus lines in five divisions.In eachthere is a superintendent in charge of the shop employees.BowenMotor's main repair shop is located at Dallas and it maintains othershops at Houston,Austin, FortWorth,Wichita Falls, and Amarillo,Texas.In these shops,under the direction of divisional superin-tendents who hire and discharge employees,the respondents' me-chanics,greasers,washers, painters,carpenters,metal workers, andhelpers work.Approximately 15 or 20 mechanics at times operatebuses in emergencies and on temporary assignments.The Brotherhood contends that the bus operators,who work underthe direction of a general superintendent,form a distinct and separatecraft and constitute,therefore,an appropriate unit for the purposesof collective bargaining.In support of this contention,a witnessfor the Brotherhood testified to a number of considerations whichdifferentiate bus operators from other employees, to wit: bus oper-ators are paid by the mile rather than by the hour; their duties re-quire them periodically to be away from their homes; they receivespecialized training as to tariffs and state and federal regulations;they are required to undergo physical examinations which are notrequired of other employees;they maintain logs under InterstateCommerce Commission regulations;and they are required to belicensed by the State of Texas.A Brotherhood witness also testifiedconcerning a number of contracts entered into by various bus com-panies and the Brotherhood in which bus operators were treated asconstituting an appropriate bargaining unit.The Amalgamated,at the hearing,introduced evidence to show thatbus operators are part of an integrated organization;that as betweenthe bus operators and the other employees there exists interdepend-ence and functional coherence;thatmechanics are promoted andadvanced to positions as bus operators;that bus operators dependupon the maintenance employees for repair of the busses;and thatit is the desire of the bus operators,mechanics,and service and shopemployees to be part of one bargaining unit.It thus appears that the bus operators can be considered either asa separate unit, as claimed by the Brotherhood,or as part of alarger unit composed of bus operators, mechanics, shop and serviceemployees, and dispatchers.Where the considerations in deterniin-1' In the stipulation entered into at the bearing setting forth present employees, tl ereis no mention of dispatchers.283033-41-vol. 22-34 518DECISIONSOF NATIONALLABOR RELATIONS BOARDing this question are so evenly balanced, the decisive factor is thedesire of the employees themselves.';As we find in Section VII, be-low, that elections by secret ballot are necessary to determine thequestion which has arisen concerning representation, we shall directthat elections be held among (1) the bus operators employed byBowen Motor to determine whether they wish to be represented bythe Brotherhood, theAmalgamated, or neither, and (2) the mechanics,shop and service employees, and dispatchers employed by BowenMotor, to determine whether they wish to be represented by theAmalgamated.Upon the results of this election will depend deter-mination of the unit appropriate for the purposes of collective bar-gaining.If a majority of the bus operators choose the Brotherhood,such group will constitute a separate and distinct appropriate unit.If a'majority of the employees in each of the groups select the Amal-gainated, such groups together will constitute a single appropriateunit.VII.THE DETERMINATION OF REPRESENTATIVESWhen, on May 30, 1937, the Brotherhood sought recognition asthe exclusive bargaining representative of the respondents' bus oper-ators, it represented, on the basis of authorizations, valid by theirterms for but 1 year, 70 of the respondents' 95 bus operatorsSixtyof these authorizations were later withdrawn.On August 17, 1937, when the respondents entered into a contractwith the Amalgamated, it claimed to represent 55 of the respond-ents' 96 bus operators and 40 of the respondents' 67 mechanics, shopand service employees, and dispatchers, or a total of 95 of the re-spondents' 163 operating- and maintenance-department employees.We find that the question which has arisen concerning representa-tion can best be resolved by elections by secret ballot free of the re-spondents' interference, restraint, and coercion.Since the respond-ents have, by engaging in unfair labor practices, interfered with theexercise by their employees of the rights guaranteed them by theAct, we shall not now set the date for the election.We shall holdthe elections, however, upon the receipt of information from the Re-gional Director that the circumstances permit a free choice of rep-resentatives unaffected by the respondents' unlawful acts.At thattime we shall also determine the pay-roll date to be used in ascertain-ing who shall be eligible to vote in the elections.13SeeMattel of The GlobeMachineand Stamping CoandMetal Polishers Union,LocalNo 1, IntonationalAssociation of Machinists,District No 54; FederalLabor Union18788,antiUnited Automobile Workers of America. 3 N.L.R B 294,and subsequent cases;Matter of Pennsillaania Gi eyhonnrl Lineset ofandThe Brotherhood of Railroad Trainmen,N I. R B (i22 SOUTH TEXAS COACHES, INC.519Upon the basis of the above findings of fact and upon the entirerecord in these proceedings, the Board makes the following:CONCLUSIONS OF LAW1.Brotherhood of Railroad Trainmen is a labor organization,within the meaning of Section 2 (5) of the Act.2.Amalgamated Association of Street, Electric Railway & MotorCoach Employees of America, Division No. 1142, is a labor organ-ization, within the meaning of Section 2 (5) of the Act.3.Bowen Employees' Union was a labor organization, within themeaning of Section 2 (5) of the Act.4.Bowen Motor Coaches, a corporation, is the successor of SouthTexas Coaches, Inc., North Texas Coach Company, a corporation,Roberson Bus Lines, Inc., Wichita Falls Bus Company, a corpora-tion, and Fort Worth-Corsicana-Mexia Coaches, Inc., and as suchsuccessor stands in the place of the said dissolved corporations forthe purposes of this proceeding.5.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.'7.The respondents have not engaged in unfair labor practices,within the meaning of Section 8 (2), (3), and (5) of the Act.8.A question affecting commerce has arisen concerning the repre-sentation of employees of Bowen Motor Coaches, a Corporation, FortWorth, Texas, within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Bowen Motor Coaches,a Corporation,FortWorth,Texas, andits officers,agents, successors,and assigns shall:1.Cease and desist from :(a)RecognizingAmalgamated Association of Street,Electric.Railway & Motor Coach Employees of America,Division No. 1142,as the exclusive representative of its employees for the purposes ofcollective bargaining,unless and until that labor organization shallhave been certified as such by the National Labor Relations Board:(b)Enforcing or attempting to enforce its contractsofAugust.17, 1937,-and February 16, 1938, with Amalgamated Association of 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDStreet,ElectricRailway & Motor Coach Employees of America,Division No. 1142, or any extension, renewal, modification, or sup-plement thereof, or any superseding contract which may now be inforce; without prejudice, however, to the assertion by its employeesof any legal rights they may have acquired under such contracts ;(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Section7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from AmalgamatedAssociation of Street, Electric Railway & Motor Coach Employeesof America, Division No. 1142, as the exclusive representative of itsemployees for the purpose of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until that labor organizationshall have been certified as such by the National Labor RelationsBoard ;(b) Immediately post in conspicuous places in its offices and shopsthroughout its system and maintain for a period of at least sixty(60) consecutive days, notices to its employees stating that the re-spondent will cease and desist in the manner set forth in paragraphsI(a), (b), and (c), and will take the affirmative action set forth inparagraph 2 (a) of this Order;(c)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, in so far as italleges that the respondents have engaged in unfair labor practiceswithin the meaning of Section 8 (2), (3), and (5) of the Act be,and it hereby is, dismissed.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section8, of NationalLabor Relations Board Rules and Regulations-Series2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collectivebargain-ing with Bowen Motor Coaches, a Corporation, Fort Worth,Texas, SOUTH TEXAS COACHES, INC.521elections by secret ballot shall be conducted at such time as the Boardshall in the future direct, under the direction and supervision ofthe Regional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among :(a)The bus operators employed by Bowen Motor Coaches, a Cor-poration, FortWorth, Texas, to determine whether they desire tobe represented by Brotherhood of Railroad Trainmen or Amalga-mated Association of Street, Electric Railway & Motor Coach Em-ployees of America, Division No. 1142, for the purposes of collectivebargaining, or by neither; and(b)The mechanics, shop and service employees, and dispatchersemployed by Bowen Motor Coaches, a Corporation, Fort Worth,Texas, to determine whether or not they desire to be representedby Amalgamated Association of Street, Electric Railway & MotorCoach Employees of America, Division No. 1142, for the purposesof collective bargaining.MR. EDWIN S. SMITH, concurring :I concur in the entire decision of the Board and agree that thebus operators should be permitted, if they so desire, to constitutea separate bargaining unit.If the Amalgamated were not in this instance the recipient of theCompany's illegal favors, I should accord much weight to its con-tention that the bus operators should be merged in a larger bargainingunit.As it is, the Brotherhood, which desires a separate unit forthe bus operators, is the only labor organization free of the influenceof the respondents and has carried on its organizational fight againstcompany odds. It is for this reason that I concur in that portion ofthe majority decision which provides for a separate election amongthe bus operators.MR. WILLIAM M. LEISERSON, dissenting in part:We have found that there was no refusal to bargain collectivelywith the Brotherhood, within the meaning of the Act, and we aredirecting elections to be held for the purpose of determining therepresentatives of the respondent's employees for the purposes of col-lective bargaining.Under these circumstances, I think it is a mis-take to set aside the existing contract that governs the relations ofthe respondent and its employees.Private rights of the employeesare involved, and daily duties of management and men are governedby the contract. It is sufficient to order that the Amalgamated shallnot be recognized as exclusive representative of the employees untilthe elections determine the choices of the employees.